Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-18-00486-CR

                                Robert ROMERO,
                                    Appellant

                                        v.

                                STATE of Texas,
                                   Appellee

            From the County Court at Law No. 6, Bexar County, Texas
                            Trial Court No. 562296
                Honorable Wayne A. Christian, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED April 10, 2019.


                                         _________________________________
                                         Sandee Bryan Marion, Chief Justice